 



Exhibit 10.20
ROCKWELL MEDICAL TECHNOLOGIES, INC.
COMMON STOCK PURCHASE AGREEMENT
     This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 28, 2007, and is by and among (i) Rockwell Medical Technologies, Inc.,
a Michigan corporation, with its principal office at 30142 Wixom Road, Wixom,
Michigan 48393 (the “Company”) and (ii) each person listed on Schedule 1 hereto
(each of the persons or entities described in clause (ii), individually, a
“Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, (i) an aggregate of 2,158,337
shares (the “Shares”) of the authorized but unissued shares of common stock, no
par value per share, of the Company (the “Common Stock”), and (ii) warrants to
purchase an aggregate of 1,079,169 shares of Common Stock, for an aggregate
purchase price of $12,950,022, in each case all upon the terms and subject to
the conditions set forth in this Agreement;
     WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended and the provisions of
Regulation D (“Regulation D”), as promulgated by the U.S. Securities and
Exchange Commission thereunder; and
     WHEREAS, simultaneously with entering in this Agreement, the Company and
the Purchasers are entering into that certain Registration Rights Agreement,
dated as of the date hereof (as amended, the “Registration Rights Agreement”),
pursuant to which the Company shall register for resale the Shares and the
Warrant Shares (as defined below) on the terms set forth therein.
     NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:
          (a) “Affiliate” means any Person that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, a Person, as such terms are used and construed under Rule 144 (as
defined below). With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
          (b) “Board” means the board of directors of the Company.
          (c) “Effective Date” means the date on which the registration
statement(s) covering the resale of all of the Shares and the Warrant Shares is
initially declared effective by the SEC.
          (d) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------



 



 

-2-
          (e) “FDA” means the U.S. Food and Drug Administration or other
successor administration or agency.
          (f) “knowledge” when used in reference to a business entity means the
actual or constructive knowledge of the directors and executive officers of such
business entity, and when used in reference to an individual means the actual or
constructive knowledge of such individual. For this purpose, “constructive”
knowledge means the knowledge that a person should have had after reasonable
inquiry or investigation, whether or not such inquiry or investigation has
actually occurred.
          (g) “Majority Purchasers” has the meaning set forth in Section 8.12.
          (h) “Material Adverse Effect” has the meaning set forth in Section 3.1
of this Agreement.
          (i) “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization or any other form of entity not
specifically listed herein, and any government, governmental department or
agency or political subdivision thereof.
          (j) “Product” has the meaning set forth in Section 3.18 of this
Agreement.
          (k) “Regulatory Authority(ies)” means any governmental authority in a
country or region that regulates the manufacture or sale of Company’s products,
including, but not limited to, the United States Food and Drug Administration.
          (l) “Rule 144” means Rule 144 promulgated under the Securities Act and
any successor or substitute rule, law or provision.
          (m) “SEC” means the Securities and Exchange Commission.
          (n) “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.
          (o) “Transfer Agent Instructions” means irrevocable instructions given
in writing by the Company to the Company’s transfer agent to issue an original
stock certificate to each Purchaser for the number of Shares purchased by such
Purchaser as set forth on Schedule 1 hereto and registered in the name of such
Purchaser.
          (p) “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the Warrants and any other documents or
agreements executed in connection with the transactions contemplated by this
Agreement.
          (q) “Warrants” means the warrants to purchase shares of Common Stock,
dated as of the Closing Date, issued by the Company to the Purchasers, in the
form attached hereto as Exhibit A.
          (r) “Warrant Shares” means the shares of Common Stock issued or
issuable upon the exercise of the Warrants.



--------------------------------------------------------------------------------



 



-3-

     2. Purchase and Sale; Closing.
          2.1 Purchase and Sale. Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to issue and sell to each
Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Company, at the Closing, units consisting of one (1) Share and
a Warrant to purchase one-half (1/2) share of Common Stock, with the aggregate
number of Shares and Warrants being purchased under this Agreement by each
Purchaser as set forth opposite such Purchaser’s name on Schedule 1 hereto. The
Shares and the corresponding Warrants shall be purchased as a unit at a purchase
price per unit equal to $6.00.
          2.2 Closing. The closing of the transactions contemplated under this
Agreement (the “Closing”) shall take place as soon as possible after the
satisfaction or waiver of the conditions set forth in Section 5 below, and in
any event on or prior to 11:30 a.m. (Eastern Time) on Wednesday, November 28,
2007, remotely via exchange of documents and signatures. At the Closing, (a) the
Company shall deliver to each Purchaser (i) an original stock certificate,
registered in the name of such Purchaser, representing the number of Shares
purchased by such Purchaser, and (ii) an original warrant, registered in the
name of such Purchaser, representing the number of Warrants purchased by such
Purchaser, and (b) each Purchaser shall deliver to the Company payment of the
purchase price for such Shares and Warrants by wire transfer of immediately
available funds to such account as the Company shall designate in writing. The
date on which the Closing actually occurs is the “Closing Date”.
     3. Representations and Warranties of the Company. Except as otherwise
specifically described in the Company’s SEC Documents (as defined herein) and
the exhibits thereto, which qualifies the following representations, warranties
and covenants in their entirety, or as set forth on the specific schedule
furnished by the Company to each Purchaser (collectively, the “Disclosure
Schedule”) attached hereto as Exhibit B, the Company hereby represents and
warrants to each Purchaser, as of the date of this Agreement and as of the
Closing Date (if different)as follows:
          3.1 Incorporation. The Company and each of the Subsidiaries (as
defined in Section 3.17 below), if any, is a corporation or other entity duly
organized, validly existing and in good standing under the laws of the State of
Michigan (or such other applicable jurisdiction of incorporation or formation),
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or the character of
the property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
result in a material adverse effect on the assets, liabilities (contingent or
otherwise), business, operations, prospects or condition (financial or
otherwise) of the Company and its subsidiaries taken as a whole (“Material
Adverse Effect”). The Company and each of the Subsidiaries, if any, have all
requisite corporate power and authority to carry on its business as now
conducted and to carry out the transactions contemplated hereby and in the
Transaction Documents. Neither the Company nor any of the Subsidiaries is in
violation of any of the provisions of its articles of incorporation (or other
similar corporate formation or organization document) or by-laws (or other
similar corporate governance document).
          3.2 Capitalization. The authorized capital stock of the Company
consists of (i) 20,000,000 shares of Common Stock, of which 11,656,849 shares
are outstanding as of the date of this Agreement, and (ii) 3,416,664 shares of
preferred stock, of which there are zero (0) shares outstanding as of the date
of this Agreement; and (iii) 4,237,135 shares of Common Stock are issuable and
reserved for issuance pursuant to option (or other equity incentive) plans or
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company comprised of (a) outstanding stock options to
purchase 3,132,135 shares of the Company’s Common Stock under existing approved
stock



--------------------------------------------------------------------------------



 



-4-

option or other equity incentive plans, (b) 925,000 shares of Common Stock
reserved for future issuance under existing approved stock plans, and
(c) 180,000 shares of the Company’s Common Stock are reserved for issuance under
outstanding warrant agreements. All shares of the Company’s issued and
outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and non-assessable and were issued in full
compliance with applicable state and federal securities laws and rights of third
parties. Except as set forth on Schedule 3.2 to the Disclosure Schedule, there
are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any shares of the capital stock of the Company or
other equity interests in the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests,
excluding the Shares, the Warrants and the Warrant Shares to be issued to the
Purchasers as contemplated by this Agreement, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other securities or equity interests.
The issue and sale of the Shares, the Warrants and the Warrant Shares will not
obligate the Company to issue or sell, pursuant to any pre-emptive right or
otherwise, shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
outstanding shares of capital stock or other securities. The issuance and sale
of the Shares, the Warrants (and the Warrant Shares pursuant to the Warrants)
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.
          3.3 Registration Rights. Except as set forth on Schedule 3.3 to the
Disclosure Schedule, the Company has not granted or agreed to grant to any
Person any right (including “piggy-back” and demand registration rights) to have
any shares of capital stock or other securities of the Company registered with
the SEC or any other governmental authority. The Company is eligible to utilize
the registration statement on Form S-3 in connection with fulfilling its
obligations to the Purchasers under the Registration Rights Agreement and, to
the Company’s knowledge, no facts or circumstances currently exist or are
pending or threatened which could reasonably be expected to prevent the Company
from remaining eligible to use Form S-3 to register the Shares and Warrant
Shares pursuant to said Registration Rights Agreement.
          3.4 Authorization. All corporate action on the part of the Company,
its officers, directors and shareholders, necessary for the authorization,
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein and
therein has been taken. When executed and delivered by the Company, each of this
Agreement and the Transaction Documents shall constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Company has all requisite corporate power and
authority to enter into this Agreement and the Transaction Documents and to
carry out and perform its obligations under their respective terms.
          3.5 Valid Issuance of the Shares. The Shares, the Warrants and the
Warrant Shares have been duly authorized, and the Shares and the Warrant Shares,
upon issuance pursuant to the terms hereof and the terms of the Warrants,
respectively, will be validly issued, fully paid and nonassessable and not
subject to any encumbrances and restrictions except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws,
preemptive rights or any other similar contractual rights of the stockholders of
the Company or any other Person. The Company has reserved from its duly
authorized capital stock the number of shares of Common Stock issuable under the
terms of this Agreement and upon the exercise in full of all of the Warrants.



--------------------------------------------------------------------------------



 



-5-

          3.6 Financial Statements. The Company has prepared and made available
to the Purchasers copies of (i) the audited consolidated balance sheet of the
Company and the Subsidiaries as of the fiscal year ended December 31, 2006 and
the related audited consolidated income statement, audited consolidated
statement of cash flows and audited consolidated statement of stockholders’
equity of the Company and the Subsidiaries for the year then ended (the “Audited
Financial Statements”), and (ii) the unaudited consolidated balance sheet of the
Company and the Subsidiaries as of September 30, 2007 (the “Most Recent Balance
Sheet”), and the related unaudited consolidated income statement and unaudited
consolidated statement of cash flows of the Company and the Subsidiaries for the
same periods then ended (the financial statements in this clause (ii) are
hereinafter referred to, collectively, as the “Unaudited Financial Statements”).
All of the financial statements described in clauses (i)-(ii) above are
hereinafter referred to, collectively, as the “Financial Statements”. The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods covered thereby, subject, in the case of the Unaudited Financial
Statements, to normal year-end adjustments (which individually and in the
aggregate are not material) and to the absence of footnotes thereto, and present
fairly, in all material respects, the financial position of the Company and the
Subsidiaries and the results of operations as of the date and for the periods
indicated therein.
          3.7 SEC Documents. The Company has prepared and made available to the
Purchasers copies of the following reports of the Company (collectively, the
“SEC Documents”): (i) the annual report on Form 10-K for the year ended
December 31, 2006 (the “Annual Report”) and (ii) quarterly reports on Form 10-Q
for the periods ended September 30, 2007, June 30, 2007 and March 31, 2007. As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations promulgated thereunder, and none of the SEC Documents contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto in effect at the time of filing. All
contracts, agreements, instruments and other documents to which the Company is a
party or to which the property or assets of the Company are subject are included
as part of, or specifically identified in, the SEC Documents to the extent
required by the rules and regulations of the SEC as in effect at the time of
filing, and each such contract, agreement, instrument and other document is
legal, valid, binding and enforceable against the Company in accordance with
their respective terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. For the three (3) full fiscal years prior to this
year, the Company has prepared and filed with the SEC all filings and reports
required by the Securities Act and the Exchange Act to make the Company’s
filings and reports current in all respects. Except as set forth in the SEC
Documents, and except for liabilities and obligations incurred since the date of
the Most Recent Balance Sheet in the ordinary course of business, consistent
with past practice: (i) the Company and its Subsidiaries do not have any
material liabilities or obligations (whether absolute, accrued, contingent or
otherwise) and (ii) there has not been any aspect of the prior or current
conduct of the business of the Company or its Subsidiaries which may form the
basis for any material claim by any third party which if asserted could result
in a Material Adverse Effect.
          3.8 Consents. Except for (a) the filing and effectiveness of any
registration statement required to be filed by the Company under the Securities
Act pursuant to the terms of the Registration Rights Agreement; (b) any required
state “blue sky” law filings in connection with the transactions contemplated
hereunder or under the Transaction Documents; and (c) the possible filing of
Form D with



--------------------------------------------------------------------------------



 



-6-

the SEC; the execution and delivery by the Company of this Agreement and the
Transaction Documents, the consummation of the transactions contemplated herein
and therein, and the issuance of the Shares, the Warrants and the Warrant
Shares, do not require the consent or approval of any third party or the
stockholders of, or any lender to, the Company or the Trading Market (as defined
below). All material consents, approvals, orders and authorizations required on
the part of the Company in connection with the execution or delivery of, or the
performance of the obligations under, this Agreement and the Transaction
Documents, and the consummation of the transactions contemplated herein and
therein, including the issuance of the Shares the Warrants and the Warrant
Shares, have been obtained or will be obtained and will be effective as of the
Closing Date.
          3.9 No Conflict; Compliance With Laws.
          (a) The execution, delivery and performance by the Company of this
Agreement and the Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, including the issuance of the
Shares, the Warrants and the Warrant Shares, do not and will not (i) conflict
with or violate any provision of the articles of incorporation (or other charter
documents) or by-laws (or other similar documents) of the Company or any of the
Subsidiaries, (ii) breach, conflict with or result in any violation of or
default (or an event that with notice or lapse of time or both would become a
default) under, or give rise to a right of termination, amendment, acceleration
or cancellation (with or without notice or lapse of time, or both) of any
obligation, contract, commitment, lease, agreement, mortgage, note, bond,
indenture or other instrument or obligation to which the Company or any of the
Subsidiaries is a party or by which they or any of their properties or assets
are bound, except in each case to the extent such breach, conflict, violation,
default, termination, amendment, acceleration or cancellation does not, and
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (iii) result in a violation of any statute, law,
rule, regulation, order, ordinance or restriction applicable to the Company, the
Subsidiaries or any of their properties or assets, or any judgment, writ,
injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Company, the Subsidiaries or any of their properties or
assets.
          (b) Neither the Company nor any of the Subsidiaries, (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any of the Subsidiaries), nor has the Company or any of the
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties or assets is bound (whether or not such default or violation has been
waived), except in each case to the extent such default or violation does not,
and could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect (ii) is in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, food and drugs, product quality and
safety, employment and labor matters, and securities regulation (including the
Securities Act, the Exchange Act and the Federal Food, Drug and Cosmetic Act,
and all rules and regulations promulgated under each such Act).
          3.10 Brokers or Finders. Except as set forth in Schedule 3.10, neither
the Company nor any of the Subsidiaries has dealt with any broker or finder in
connection with the transactions contemplated by this Agreement or the
Transaction Documents, and neither the Company nor any of the Subsidiaries has
incurred, or shall incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or the Transaction Documents, or any transaction
contemplated hereby or thereby.



--------------------------------------------------------------------------------



 



-7-

          3.11 Trading Market Listing and Maintenance. The Company’s Common
Stock is currently traded, and thus quoted, on The Nasdaq Global Market
(“Trading Market”). Since January 1, 2004, the Company has complied in all
material respects with all of the marketplace rules and regulations of the
Trading Market. The Company has not, in the twelve (12) months preceding the
date hereof, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is currently in material compliance with all such listing and
maintenance requirements and, to the Company’s knowledge, there is currently no
basis for the delisting of the Common Stock from the Trading Market. The Company
and its directors, officers, employees and agents has not at any time prior to
the Closing Date provided any Purchaser with any material, non-public
information regarding the Company or any of the Subsidiaries.
          3.12 Absence of Litigation. There is no action, suit, inquiry, notice
of violation, proceeding or, to the knowledge of the Company, investigation
pending nor, to the knowledge of the Company, is any of the above threatened
against the Company, any Subsidiary or any of their respective properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (each an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
this Agreement or any of the Transaction Documents or any of the transactions
contemplated hereby or thereby, including the issuance of the Shares, the
Warrants and the Warrant Shares, or (ii) could reasonably be expected to, if
there were an unfavorable decision, have or result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor, to the knowledge of the Company,
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty associated with such director or
officer’s service to or association with the Company. To the knowledge of the
Company, there has not been and there is not pending or threatened, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company associated with such director or officer’s service to
or other association with the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.
          3.13 No Undisclosed Liabilities; Indebtedness. Since the date of the
Most Recent Balance Sheet, the Company and the Subsidiaries have incurred no
liabilities or obligations, whether known or unknown, asserted or unasserted,
fixed or contingent, accrued or unaccrued, mature or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations, that,
individually or in the aggregate, do not or would not have a Material Adverse
Effect and other than liabilities and obligations arising in the ordinary course
of business. Except for indebtedness reflected in the Most Recent Balance Sheet,
the Company has no indebtedness outstanding as of the date hereof. The Company
is not in default with respect to any outstanding indebtedness or any instrument
relating thereto.
          3.14 Title to Assets. Each of the Company and the Subsidiaries has
good and marketable title to all real and personal property owned by it that is
material to the business of the Company or such Subsidiaries, in each case free
and clear of all liens and encumbrances, except those, if any, reflected in the
Financial Statements or incurred in the ordinary course of business consistent
with past practice. Any real property and facilities held under lease by the
Company or the Subsidiaries are held by it or them under valid, subsisting and
enforceable leases (subject to laws of general application relating to
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors’ rights generally and other equitable remedies) with which the Company
and the Subsidiaries are in compliance in all material respects.



--------------------------------------------------------------------------------



 



-8-

          3.15 Labor Relations. No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees of the Company or any of the consultants who serve on any scientific
advisory board or other similar committee of the Company, that has, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          3.16 Intellectual Property. The Company and the Subsidiaries own or
have the right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights and (ii) inventions, software,
works of authorship, trade names, databases, formulae, know how, Internet domain
names and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, the “Intellectual Property”) used in, or necessary to
conduct, their respective businesses as currently conducted and as proposed to
be conducted, and as described in the SEC Documents. To the knowledge of the
Company, the Company and the Subsidiaries’ ownership or use of the Intellectual
Property in their respective businesses as currently conducted and proposed to
be conducted do not give rise to any infringement, misappropriation, or other
violation of any valid and enforceable intellectual property rights of any other
person. Except as set forth on Schedule 3.16 to the Disclosure Schedule, there
have been no written claims or notice made against the Company or any of the
Subsidiaries (a) asserting the invalidity, abuse, misuse, or unenforceability of
any of the Intellectual Property, and, to the Company’s knowledge, there are no
reasonable grounds for any such claims, or (b) that they are in conflict with or
infringing upon the asserted rights of others in connection with the
Intellectual Property. Neither the Company nor its Subsidiaries have made any
claim of any violation or infringement by others of the Company’s or the
Subsidiaries’ rights in or to the Intellectual Property, and to the Company’s
knowledge, no reasonable grounds for such claims exist. Other than as set forth
on Schedule 3.16 to the Disclosure Schedule, no material royalties or fees
(license or otherwise) are payable by the Company or any of the Subsidiaries to
any Person by reason of the ownership or use of any of the Intellectual
Property.
          3.17 Subsidiaries; Joint Ventures. Except for the subsidiaries listed
on Schedule 3.17 to the Disclosure Schedule (the “Subsidiaries”), the Company
has no subsidiaries and does not otherwise own or control, directly or
indirectly, any other Person. The Company is not a participant in any joint
venture, partnership, or similar arrangement material to its business.
          3.18 Compliance with FDA and Other Regulatory Requirements.
          (a) With respect to any existing products and, to the extent
applicable, any other products currently under development by the Company
(collectively, the “Products”), (i) (A) the Company and each of its Subsidiaries
has obtained all necessary and applicable approvals, clearances, authorizations,
licenses and registrations required by United States or foreign governments or
government agencies, to permit the design, development, pre-clinical and
clinical testing, manufacture, labeling, sale, distribution and promotion of its
Products in jurisdictions where it currently conducts such activities or
contemplates conducting such activities (the “Activities to Date”) with respect
to each Product as are required for each Product at its current stage of
development (collectively, the “Company Licenses”); (B) the Company and each of
its Subsidiaries, as the case may be, is in compliance with all terms and
conditions of each Company License and with all applicable laws pertaining to
the Activities to Date with respect to each Product which is not required to be
the subject of a Company License; (C) the Company and each of its Subsidiaries,
as the case may be, is in compliance with all applicable laws regarding
registration, license, certification for each site at which a Product is
manufactured, labeled, sold, or distributed; and (D) to the extent that any
Product has been exported from the United States, the Company



--------------------------------------------------------------------------------



 



-9-

or, as applicable, a Subsidiary of the Company exporting such Product, has
exported such Product in compliance in all material respects with applicable
law; (ii) all manufacturing operations performed by or on behalf of the Company
or its Subsidiaries have been and are being conducted in all respects in
compliance with the Quality Systems Regulations of the FDA and, to the extent
applicable to the Company or any of its Subsidiaries, counterpart regulations in
the European Union and all other countries where compliance is required;
(iii) all non-clinical laboratory studies of Products under development,
sponsored by the Company or any of its Subsidiaries and intended to be used to
support regulatory clearance or approval, have been and are being conducted in
material compliance with the FDA’s Good Laboratory Practice for Non-Clinical
Studies regulations (21 CFR Part 58) in the United States and, to the extent
applicable to the Company or any of its Subsidiaries, counterpart regulations in
the European Union and all other countries; and (iv) the Company and each of its
Subsidiaries is in compliance with all applicable reporting requirements for all
Company Licenses or plant registrations described in clause (i) above,
including, but not limited to, applicable adverse event reporting requirements
in the United States and outside of the United States under applicable law.
          (b) The Company and each of its Subsidiaries is in material compliance
with all FDA and non-United States equivalent agencies and similar state and
local laws applicable to the maintenance, compilation and filing of reports,
including medical device reports, with regard to the Products. Schedule 3.18(b)
sets forth a list of all adverse event reports related to the Products,
including any Medical Device Reports (as defined in 21 CFR 803). The public
complaint review and analysis reports of the Company and each of its
Subsidiaries through the date hereof, including information regarding complaints
by product and root cause analysis of closed complaints, are accurate in all
material respects, and except as set forth on Schedule 3.18(b), to the best of
the Company’s knowledge, there are no material, undisclosed complaints against
the Company or the Products that relate to the medical aspects of the Products
or which require public disclosure by the Company (and have not been disclosed).
          (c) Neither the Company nor any of its Subsidiaries has received any
written notice or other written communication from the FDA or any other
Regulatory Authority (i) contesting the pre-market clearance or approval of, the
uses of or the labeling and promotion of any of the Products, or (ii) otherwise
alleging any violation of any laws by the Company or any of its Subsidiaries.
There have been no recalls, field notifications or seizures ordered or adverse
regulatory actions taken (or, to the knowledge of the Company, threatened) by
the FDA or any other Regulatory Authority with respect to any of the Products,
including any facilities where any such Products are produced, processed,
packaged or stored and neither the Company nor any of its Subsidiaries has
within the last three (3) years, either voluntarily or at the request of any
Regulatory Authority, initiated or participated in a recall of any Product or
provided post-sale warnings regarding any Product. The Company and each of its
Subsidiaries have conducted all of their clinical trials with reasonable care
and in compliance with all applicable laws and the stated protocols for such
clinical trials.
          (d) All filings with and submissions to the FDA and any corollary
entity in any other jurisdiction made by the Company or any of its Subsidiaries
with regard to the Products, whether oral, written or electronically delivered,
were true, accurate and complete in all material respects as of the date made,
and, to the extent required to be updated, as so updated remain true, accurate
and complete in all material respects as of the date hereof, and do not
materially misstate any of the statements or information included therein, or
omit to state a material fact necessary to make the statements therein not
misleading.
          3.19 Taxes. The Company and each of the Subsidiaries has filed (or has
had filed on its behalf), will timely file or will cause to be timely filed, or
has timely filed for an extension of the time to file, all material Tax Returns
(as defined below) required by applicable law to be filed by it or them prior to
or as of the date hereof, and such Tax Returns are, or will be at the time of
filing, true, correct and complete in all material respects. Each of the Company
and the Subsidiaries has paid (or has had paid on its behalf) or, where payment
is not yet due, has established (or has had established on its behalf and for



--------------------------------------------------------------------------------



 



-10-

its sole benefit and recourse) or will establish or cause to be established in
accordance with United States generally accepted accounting principles on or
before the date of hereof an adequate accrual for the payment of, all material
Taxes (as defined below) due with respect to any period ending prior to or as of
the date hereof. “Taxes” shall mean any and all taxes, charges, fees, levies or
other assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, goods and services, license, value added, capital, net worth,
payroll, profits, franchise, transfer and recording taxes, fees and charges, and
any other taxes, assessment or similar charges imposed by the Internal Revenue
Service or any taxing authority (whether state, county, local or foreign) (each,
a “Taxing Authority”), including any interest, fines, penalties or additional
amounts attributable to or imposed upon any such taxes or other assessments.
“Tax Return” shall mean any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority, including
information returns, any documents with respect to accompanying payments of
estimated Taxes, or with respect to or accompanying requests for extensions of
time in which to file any such return, report, document, declaration or other
information. There are no claims or assessments pending against the Company or
any of the Subsidiaries for any material alleged deficiency in any Tax, and
neither the Company nor any of the Subsidiaries has been notified in writing of
any material proposed Tax claims or assessments against the Company or any of
the Subsidiaries. No Tax Return of the Company or any of the Subsidiaries is or
has been the subject of an examination by a Taxing Authority. Each of the
Company and the Subsidiaries has withheld from each payment made to any of its
past or present employees, officers and directors, and any other person, the
amount of all material Taxes and other deductions required to be withheld
therefrom and paid the same to the proper Taxing Authority within the time
required by law.
          3.20 Pensions and Benefits.
          (a) Schedule 3.20(a) to the Disclosure Schedule contains a true and
complete list of each “employee benefit plan” within the meaning of Section 3(3)
of the United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA, and all retirement, profit sharing, stock option,
stock bonus, stock purchase, severance, fringe benefit, deferred compensation,
and other employee benefit programs, plans, or arrangements, whether or not
subject to ERISA, under which (i) any current or former directors, officers,
employees or consultants of the Company has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Subsidiaries, or (ii) the Company or any of the Subsidiaries has
any present or future liability. All such programs, plans, or arrangements shall
be collectively referred to as the “Company Plans.” Each Company Plan is
included as part of or specifically identified in the SEC Documents to the
extent required by the rules and regulations of the SEC as in effect at the time
of filing.
          (b) (i) Each Company Plan has been established and administered in all
material respects in accordance with its terms and in compliance with the
applicable provisions of ERISA, the Internal Revenue Code of 1986, as amended
(the “Code”), and other applicable laws, rules and regulations; (ii) each
Company Plan which is intended to be qualified within the meaning of Section
401(a) of the Code is so qualified and has received a favorable determination
letter as to its qualification (or if maintained pursuant to a prototype form of
instrument the sponsor thereof has received a favorable opinion letter as to its
qualification), and to the Company’s knowledge nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; and (iii) no Company Plan provides retiree health or life
insurance benefits (whether or not insured), and neither the Company nor the
Subsidiaries have any obligations to provide any such retiree benefits other
than as required pursuant to Section 4980B of the Code or other applicable law.



--------------------------------------------------------------------------------



 



-11-

          (c) No Company Plan is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA) or a plan subject to the minimum funding
requirements of Section 302 or ERISA or Section 412 of the Code or Title IV of
ERISA, and neither the Company, the Subsidiaries, nor any member of their
Controlled Group has any liability or obligation in respect of, any such
multiemployer plan or plan. With respect to any Company Plan and to the
Company’s knowledge, (i) no actions, suits or claims (other than routine claims
for benefits in the ordinary course) are pending or threatened, and (ii) no
administrative investigation, audit or other administrative proceeding by the
Department of Labor, the Pension Benefit Guaranty Corporation, the Internal
Revenue Service or other governmental agencies are pending, threatened or in
progress.
          3.21 Private Placement. Neither the Company nor any person acting on
the Company’s behalf has sold or offered to sell or solicited any offer to buy
the Shares, the Warrants or the Warrant Shares by means of any form of general
solicitation or advertising (within the meaning of Regulation D under the
Securities Act). Neither the Company nor any of its Affiliates nor any person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past twelve (12) months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the sale or issuance of
the Shares, the Warrants and the Warrant Shares as contemplated hereby or
(ii) cause the offering or issuance of the Shares, the Warrants or the Warrant
Shares pursuant to this Agreement or any of the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including the stockholder
approval provisions under the rules and regulations of the Trading Market. None
of the Company or any of the Subsidiaries is, or is an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. None of the Company or any of the Subsidiaries is a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980. No consent, license, permit, waiver approval
or authorization of, or designation, declaration, registration or filing with,
the SEC or any state securities regulatory authority is required in connection
with the offer, sale, issuance or delivery of the Shares, the Warrants or the
Warrant Shares other than the possible filing of Form D with the SEC or any
required state “blue sky” law filings. The issuance and sale of the Shares, the
Warrants and the Warrant Shares does not contravene the rules and regulations,
and does not trigger the stockholder approval provisions, of the Trading Market.
          3.22 Material Changes. Since the date of the Most Recent Balance
Sheet, the Company has conducted its business only in the ordinary course,
consistent with past practice, and since such date there has not occurred:
(i) any event, occurrence or development that has had, or that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; (ii) any amendments or changes in the charter documents or by-laws of
the Company or the Subsidiaries; (iii) any: (A) incurrence, assumption or
guarantee by the Company or the Subsidiaries of any debt for borrowed money
other than (1) equipment leases made in the ordinary course of business,
consistent with past practice and (2) any such incurrence, assumption or
guarantee with respect to an amount of $25,000 or less; (B) issuance or sale of
any securities convertible into or exchangeable for securities of the Company
other than to directors, employees and consultants pursuant to existing equity
compensation or stock purchase plans of the Company; (C) issuance or sale of
options or other rights to acquire from the Company or the Subsidiaries,
directly or indirectly, securities of the Company or any securities convertible
into or exchangeable for any such securities, other than options issued to
directors, employees and consultants in the ordinary course of business,
consistent with past practice; (D) issuance or sale of any stock, bond or other
corporate security other than to directors, employees and consultants pursuant
to existing equity compensation or stock purchase plans of the Company;
(E) declaration or making of any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or



--------------------------------------------------------------------------------



 



-12-

other security other than to or from directors, officers and employees of the
Company or the Subsidiaries as compensation for or in connection with services
rendered to the Company or the Subsidiaries (as applicable) or for reimbursement
of expenses incurred on behalf of the Company or the Subsidiaries (as
applicable); (F) sale, assignment or transfer of any of its intangible assets
except in the ordinary course of business, consistent with past practice, or
cancellation of any debt or claim except in the ordinary course of business,
consistent with past practice; (G) waiver of any right of substantial value
whether or not in the ordinary course of business; (H) material change in
officer compensation, except in the ordinary course of business and consistent
with past practice; or (I) other commitment (contingent or otherwise) to do any
of the foregoing; (iv) any creation, sufferance or assumption by the Company or
any of the Subsidiaries of any lien on any asset or any making of any loan,
advance or capital contribution to or investment in any Person, in an aggregate
amount which exceeds $25,000 outstanding at any time; (v) any entry into,
amendment of, relinquishment, termination or non-renewal by the Company or the
Subsidiaries of any material contract, license, lease, transaction, commitment
or other right or obligation, other than in the ordinary course of business,
consistent with past practice; or (vi) any transfer or grant of a right with
respect to the Intellectual Property owned or licensed by the Company or the
Subsidiaries, except as among the Company and the Subsidiaries.
          3.23 Transactions with Affiliates and Employees. Except as set forth
in the SEC Documents, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company, is presently
a party to any transaction or agreement with the Company (other than for
services as employees, officers and directors) exceeding $120,000, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
          3.24 Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for the business in which the
Company and the Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew existing insurance coverage for itself and the
Subsidiaries as and when such coverage expires or to obtain similar coverage
from similar insurers as may be necessary or appropriate to continue business.
          3.25 Solvency. Based on the consolidated financial condition of the
Company and the Subsidiaries as of the date hereof, (i) the Company’s assets do
not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted, including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company and the Company’s projected capital
requirements for the current fiscal year; and (iii) the current cash position of
the Company would be sufficient to pay all amounts on or in respect of its
currently outstanding debts and other recorded accrued liabilities when such
amounts are required to be paid. The Company has no present intention to incur
indebtedness beyond its ability to pay such indebtedness.
          3.26 Internal Accounting Controls. The Company and each of the
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and



--------------------------------------------------------------------------------



 



-13-

appropriate action is taken with respect to any differences, and (v) the Company
is otherwise in compliance in all material respects with the Securities Act, the
Exchange Act and all other rules and regulations promulgated by the SEC and
applicable to the Company, including the Sarbanes-Oxley Act of 2002, as amended.
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that the Company is able to collect the
information that it is required to disclose in the reports it files with the SEC
and to process, summarize and disclose this information in the time periods
specified in the SEC’s rules. The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of
June 30, 2007. Since June 30, 2007, there have been no significant changes in
the Company’s internal control over financial reporting (as such term is used in
Item 307(c) of Regulation S-K under the Exchange Act).
          3.27 Environmental. None of the premises or any properties owned,
occupied or leased by the Company or its Subsidiaries (the “Premises”) has been
used by the Company or the Subsidiaries or, to the Company’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws, except to the extent that any such violation
would not reasonably, individually or in the aggregate, be expected to have a
Material Adverse Effect. To its knowledge, the Company has not disposed of,
discharged, emitted or released any Hazardous Substances which would require,
under applicable Environmental Laws, remediation, investigation or similar
response activity. No Hazardous Substances are present as a result of the
actions of the Company or, to the Company’s knowledge, any other Person, in, on
or under the Premises which would give rise to any liability or clean-up
obligations of the Company under applicable Environmental Laws, except to the
extent that any such presence would not reasonably, individually or in the
aggregate, be expected to have a Material Adverse Effect. The Company and, to
the Company’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in material
compliance with all laws, regulations and other federal, state or local
governmental requirements, and all applicable judgments, orders, writs, notices,
decrees, permits, licenses, approvals, consents or injunctions in effect on the
date of this Agreement relating to the generation, management, handling,
transportation, treatment, disposal, storage, delivery, discharge, release or
emission of any Hazardous Substance (the “Environmental Laws”). Neither the
Company nor, to the Company’s knowledge, any other Person for whose conduct it
may be responsible pursuant to an agreement or by operation of law has received
any written complaint, notice, order, or citation of any actual, threatened or
alleged noncompliance with any of the Environmental Laws, and there is no
proceeding, suit or investigation pending or, to the Company’s knowledge,
threatened against the Company or, to the Company’s knowledge, any such Person
with respect to any violation or alleged violation of the Environmental Laws,
and, to the knowledge of the Company, there is no basis for the institution of
any such proceeding, suit or investigation.
          3.28 Disclosure. The Company understands and confirms that each
Purchaser will rely on the representations and covenants contained herein in
effecting the transactions contemplated by this Agreement and the Transaction
Documents. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement furnished by or on behalf of the Company, taken as a whole is
true and correct and does not contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or the Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed. The Company acknowledges
and agrees that no



--------------------------------------------------------------------------------



 



-14-

Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4.
          3.29 Most Favored Nations. The Company has not entered into any other
arrangements for the purchase of shares of capital stock or other securities
with any of the Purchasers or other third parties as of the date of this
Agreement on terms that are more favorable to one Purchaser (or such other third
party) vis-à-vis the other Purchasers. None of the Purchasers shall be entitled
to any rights, preferences or privileges with respect to the transactions
contemplated by the Transaction Documents that are more favorable to such
Purchaser than the rights, preferences and privileges applicable to any other
Purchaser under the Transaction Documents.
     4. Representations and Warranties of the Purchasers. Each Purchaser
represents and warrants, severally and not jointly, to the Company as follows:
          4.1 Incorporation. Each Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of the Purchaser’s
formation. The Purchaser has all requisite corporate power and authority to
carry on its business as now conducted.
          4.2 Authorization. All action on the part of such Purchaser and, if
applicable, its officers, directors, managers, members, shareholders and/or
partners necessary for the authorization, execution, delivery and performance of
this Agreement and the Registration Rights Agreement, and the consummation of
the transactions contemplated herein and therein, has been taken. When executed
and delivered, each of this Agreement and the Registration Rights Agreement will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Each Purchaser
has all requisite corporate power and authority to enter into each of this
Agreement and the Registration Rights Agreement, and to carry out and perform
its obligations under the terms of hereof and thereof.
          4.3 Purchase Entirely for Own Account. Each Purchaser is acquiring the
Shares, Warrants and Warrant Shares for its own account for investment and not
for resale or with a view to distribution thereof in violation of the Securities
Act. Each Purchaser is acquiring the Shares, Warrants and Warrant Shares in the
ordinary course of its business.
          4.4 Investor Status; Etc. Each Purchaser is an “accredited investor”
as defined in Rule 501 of Regulation D promulgated under the Securities Act and
was not organized for the purpose of acquiring any of the Shares, the Warrants
or the Warrant Shares. Each Purchaser’s financial condition is such that it is
able to bear the risk of holding the Shares for an indefinite period of time and
the risk of loss of its entire investment. Each Purchaser has sufficient
knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company and
has so evaluated the risks and merits of such investment. Each Purchaser
understands that nothing in this Agreement or any other materials presented to
the Purchaser in connection with the purchase and sale of the Shares, Warrants
and Warrant Shares constitutes legal, tax or investment advice. Each Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares, Warrants and Warrant Shares. Each Purchaser understands that its
investment in the Shares, Warrants and Warrant Shares involves a significant
degree of risk, including a risk of total loss of the Purchaser’s investment,
and each Purchaser has full cognizance of and understands all of the risk
factors related to the Purchaser’s purchase of the Shares, Warrants and Warrant
Shares, including, but not limited to, those set forth under the caption “Risk
Factors” in the Company’s Annual Report on From 10-K for the year ended
December 31,



--------------------------------------------------------------------------------



 



-15-

2006 and the Quarterly Report on Form 10-Q for the quarter ended September 30,
2007. The Purchaser understands that the market price of the Common Stock can be
volatile and that no representation is being made as to the future value of the
Common Stock.
          4.5 Securities Not Registered. Each Purchaser understands that the
Shares, the Warrants and the Warrant Shares have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Shares, the Warrants and the Warrant Shares must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. Each Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.
          4.6 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by each Purchaser, and the consummation of the
transactions contemplated hereby and thereby, will not conflict with or result
in any violation of or default by such Purchaser (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of such
Purchaser or (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations, applicable to
such Purchaser.
          4.7 Brokers or Finders. Such Purchaser has not retained, utilized or
been represented by any broker or finder in connection with the transactions
contemplated by this Agreement.
          4.8 Consents. All consents, approvals, orders and authorizations
required on the part of such Purchaser in connection with the execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are effective as of the
date hereof.
          4.9 Disclosure of Information. Such Purchaser believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Securities. Such Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares, Warrants and Warrant Shares
and the business, properties, prospects and financial condition of the Company.
          4.10 No Governmental Review. Each Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares, Warrants
or Warrant Shares or the fairness or suitability of the investment in the
Shares, Warrants or Warrant Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Shares, Warrants or Warrant Shares.
          4.11 Reliance on Exemptions. Each Purchaser understands that the
Shares and Warrants are being offered and sold to such Purchaser in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws and that the Seller is relying upon the truth
and accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the securities.



--------------------------------------------------------------------------------



 



-16-

     5. Conditions Precedent.
          5.1. Conditions to the Obligation of the Purchasers to Consummate the
Closing. The obligation of each Purchaser, severally, to consummate the Closing
and to purchase and pay for the Shares and the Warrants is subject to the
satisfaction of the following conditions precedent:
          (a) The representations and warranties of the Company contained herein
shall be true and correct on and as of the date hereof and as of the Closing
Date.
          (b) There shall have been no material adverse change (actual or
threatened) in the assets, liabilities, business, operations, prospects, or
condition (financial or otherwise) of the Company prior to the Closing Date; and
the Company shall have performed all obligations and conditions herein required
to be performed or observed by the Company on or prior to the Closing Date; and
the Company shall have performed all obligations and conditions herein required
to be performed or observed by the Company on or prior to the Closing Date.
          (c) No proceeding challenging this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, or seeking to
prohibit, alter, prevent or materially delay the Closing, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving the Company.
          (d) The sale of the Shares and the issuance of the Warrants (and the
Warrant Shares) to the Purchasers shall not be prohibited by any law, rule,
governmental order or regulation. All necessary consents, approvals, licenses,
permits, orders and authorizations of, declarations and filings with, any
governmental or administrative agency or of or with any other Person with
respect to any of the transactions contemplated hereby shall have been duly
obtained or made and shall be in full force and effect.
          (e) All instruments and corporate proceedings of the Company in
connection with the transactions contemplated by this Agreement and the
Transaction Documents shall be satisfactory in form and substance to each
Purchaser, and each Purchaser shall have received copies (executed or certified,
as may be appropriate) of all documents which the Purchasers may have reasonably
requested in connection with such transactions.
          (f) Each Purchaser shall have received from Dykema Gossett PLLC,
outside counsel to the Company, an opinion addressed to such Purchaser, dated
the Closing Date and substantially in the form of Exhibit C hereto.
          (g) The Registration Rights Agreement shall have been executed and
delivered by the Company.
          (h) Each Purchaser shall have received from the Company an original
stock certificate evidencing the purchase of the Shares and an original Warrant,
in each case for the number of shares of Common Stock and the number of Warrant
Shares, respectively, set forth opposite such Purchaser’s name on Schedule 1
hereto.
          (i) Each Purchaser shall have received a copy of duly executed
Transfer Agent Instructions acknowledged by the Company’s transfer agent.



--------------------------------------------------------------------------------



 



-17-

          (j) The Company shall pay up to $50,000 for RA Capital’s fees and
expenses incurred in connection with the preparation, execution and delivery of
this Agreement and the Transaction Documents.
          (k) The Company shall have delivered a certificate dated the Closing
Date and signed by the secretary or another officer of the Company, certifying
(i) that attached copies of the Articles of Incorporation, the By-Laws and
resolutions of the Board approving this Agreement, the Transaction Documents and
the transactions contemplated hereby and thereby, are all true, complete and
correct and remain in full force and effect as of the date hereof, and (ii) as
to the incumbency and specimen signature of each officer of the Company
executing this Agreement, the Transaction Documents and any other document
delivered in connection herewith on behalf of the Company.
          (l) The Company shall deliver to each Purchaser, a certificate dated
the Closing Date and signed by the Company’s chief financial officer, certifying
as to the requirements set forth in Sections 5.1(a) and (b).
          (m) Trading in the Common Stock shall not have been suspended by the
SEC or the Trading Market and trading in securities, generally, as reported by
Bloomberg Financial Markets shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities.
          5.2. Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the Closing and to issue
and sell the Shares to each Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:
          (a) The representations and warranties of such Purchaser contained
herein shall be true and correct on and as of the date hereof and as of the
Closing Date.
          (b) The Registration Rights Agreement shall have been executed and
delivered by the Purchasers.
          (c) The Purchasers shall have performed all obligations and conditions
herein required to be performed or complied with by the Purchasers on or prior
to the Closing Date.
          (d) No proceeding challenging this Agreement or the Transaction
Documents, or the transactions contemplated hereby or thereby, or seeking to
prohibit, alter, prevent or materially delay the Closing, shall have been
instituted before any court, arbitrator or governmental body, agency or official
or shall be pending against or involving such Purchaser.
          (e) The sale of the Shares and the issuance of the Warrants (and the
Warrant Shares) by the Company shall not be prohibited by any law, rule,
governmental order or regulation. All necessary consents, approvals, licenses,
permits, orders and authorizations of, declarations and filings with, any
governmental or administrative agency or of any other Person with respect to any
of the transactions contemplated hereby shall have been duly obtained or made
and shall be in full force and effect.
          (f) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be reasonably satisfactory in form and substance to the Company, and the
Company shall have received counterpart originals, or



--------------------------------------------------------------------------------



 



-18-

certified or other copies of all documents, including without limitation records
of corporate or other proceedings, which it may have reasonably requested in
connection therewith.
          (g) Each Purchaser shall deliver to the Company payment of the
purchase price for such Shares and Warrants by wire transfer of immediately
available funds to such account as the Company shall designate in writing.
     6. Certain Covenants and Agreements.
          6.1. Transfer of Securities. Each Purchaser shall not sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Shares, the
Warrants or the Warrant Shares, except (i) pursuant to an effective registration
statement under the Securities Act, or (ii) to an Affiliate (so long as such
Affiliate is an “accredited investor” and agrees to be bound by the terms and
provisions of this Agreement as if, and to the fullest extent as, such
Purchaser), or (iii) pursuant to an available exemption from registration under
the Securities Act (including sales permitted pursuant to Rule 144) and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of either an opinion of counsel of such Purchaser reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from or does not require registration under the Securities Act and applicable
state securities laws or a representation letter of such Purchaser reasonably
satisfactory to the Company setting forth a factual basis for concluding that
such proposed transfer is exempt from or does not require registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the Shares in violation of this Section 6.1 shall be void. The
Company shall not register any transfer of the Shares in violation of this
Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.
          6.2. Legends.
          (a) To the extent applicable, each certificate or other document
evidencing the Shares and the Warrant Shares shall be endorsed with the legend
set forth below, and each Purchaser covenants that, except to the extent such
restrictions are waived by the Company, it shall not transfer the shares
represented by any such certificate without complying with the restrictions on
transfer described in this Agreement and the legends endorsed on such
certificate:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”
          (b) The legend set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Shares and the Warrant Shares, (i) following any
sale of such Shares or Warrant Shares pursuant to Rule 144 or any effective
registration statement, or (ii) if such Shares or Warrant Shares are eligible
for sale under Rule 144(k) (and the holder of such Shares or Warrant Shares has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144 or such judicial
interpretation or pronouncement), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) (and
the holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the



--------------------------------------------------------------------------------



 



-19-

applicable provisions of Rule 144). The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly upon the occurrence of
any of the events in clauses (i), (ii) or (iii) above to effect the removal of
the legend on certificates evidencing the Shares or the Warrant Shares and shall
also cause its counsel to issue a “blanket” legal opinion or other letter to the
Company’s transfer agent promptly after the Effective Date (provided that there
is an effective registration statement covering the resale of the Shares or the
Warrant Shares, as the case may be), if required by the Company’s transfer
agent, to allow sales without restriction pursuant to an effective registration
statement. The Company agrees that at such time as such legend is no longer
required under this Section 6.2(b), it will use its best efforts to, no later
than three (3) business days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a certificate representing the Shares
or Warrant Shares issued with a restrictive legend, deliver or cause to be
delivered to such Purchaser a certificate representing such Shares or Warrant
Shares that is free from all restrictive and other legends; provided that in the
case of removal of the legend for reasons set forth in clause (ii) above, the
holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.
          6.3 Publicity. Except to the extent required by applicable laws,
rules, regulations or stock exchange requirements, neither (i) the Company, the
Subsidiaries or any of their Affiliates nor (ii) any Purchaser or any of its
Affiliates shall, without the written consent of the other, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. In no event will either (i) the Company, the
Subsidiaries or any of their Affiliates or (ii) any Purchaser or any of its
Affiliates make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement without consulting with the
other party, to the extent feasible, as to the content of such public
announcement or press release. The Purchaser and the Company agree that this
Agreement is material to the Company and both the Purchaser and the Company
understand that the Company will issue a press release upon entry into this
Agreement and that the Company will file a Current Report on Form 8-K as
required under SEC rules.
          6.4 Material Non-Public Information. Except as required by law, the
Company and its directors, officers, employees and agents shall not provide any
Purchaser with any material, non-public information regarding the Company or any
of the Subsidiaries at any time after the Closing. In the event (a) of a breach
of the foregoing covenant following the Closing Date, (b) that the Company is
legally required to make certain disclosures to any Purchaser (and does so)
following the Closing Date, or (c) that any material, non-public information
disclosed to any Purchaser prior to the Closing is not made public by the
Company on or prior to the Effective Date, then in each case in addition to any
other remedy provided for herein, in the Transaction Documents or in equity or
at law, each Purchaser to whom material, non-public information has been
disclosed (whether such information was/is disclosed prior to the Closing, as a
result of a breach or as required by law) may request, in writing, that the
Company promptly (but in no event more than five (5) business days after the
date of such writing) publicly disclose, by press release, SEC filing or
otherwise an appropriate summary of the information that, in such Purchaser’s
reasonable judgment, constitutes the then material non-public information. After
such five (5) business day period, the Purchaser(s) who was or were in receipt
of such material, non-public information shall be automatically authorized to
make all of the information, or any portion thereof, available to the public
generally, without incurring any liability to the Company for such disclosure.
          6.5 Filing of Information. The Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company pursuant to all
applicable securities laws, including the Exchange Act. At any time if the



--------------------------------------------------------------------------------



 



-20-

Company is not required to file reports pursuant to such laws, it will prepare
and furnish to the Purchasers and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchasers to
sell the Shares and the Warrant Shares under Rule 144. The Company further
covenants that it will use its best efforts to take such further action as any
holder of Shares or Warrant Shares may reasonably request to satisfy the
provisions of Rule 144 applicable to the issuer of securities relating to
transactions for the sale of securities pursuant to Rule 144.
          6.6 Use of Proceeds. The Company covenants and agrees that the
proceeds from the sale of the Shares shall be used by the Company for working
capital and general corporate purposes or any other purpose approved by the
Company’s board of director, including, without limitation, growth initiatives,
capital expenditures and potential acquisitions; under no circumstances, except
with the approval of the Majority Purchasers, shall any portion of the proceeds
be applied to: (i) the payment of dividends or other distributions on any
capital stock or other securities of the Company, (ii) any expenditure not
related to the business of the Company, (iii) the purchase of any debt or equity
securities of any Person for cash, including the Company, except in connection
with investment of excess cash in investments in compliance with the Company’s
board approved investment policy, or (iv) the repurchase or redemption of any
Company equity or equity-equivalent securities.
          6.7 Additional Issuance. The Company shall not issue any capital stock
or other securities in connection with the raising of additional financing or
capital until all of the Shares have been registered for resale pursuant to an
effective registration statement and otherwise in accordance with the terms set
forth in the Registration Rights Agreement; provided; however, that the
foregoing shall not prohibit the Company from issuing shares of Common Stock or
securities convertible into or exercisable for Common Stock: (i) upon exercise
of the Warrants or other securities issuable upon conversion of securities
outstanding as of the date hereof, (ii) to employees, consultants, officers or
directors of the Company pursuant to stock option, stock purchase or stock bonus
plans or agreements or other stock incentive plans or arrangements approved by
the Board, which are in existence as of the date hereof, (iii) pursuant to the
acquisition of another business entity or business segment of any such entity by
the Company by merger, purchase of substantially all the assets or other
reorganization or corporate partnering agreement if such issuance is approved by
the Board, (iv) in connection with any stock split, stock dividend or
recapitalization of the Company, and (v) in connection with lease lines, bank
loans, strategic licensing arrangement, corporate partnering or other similar
transactions, provided such issuances described in this clause (vi) are not
primarily for the purpose of equity financing and are approved by the Board.
          6.8 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares or the issuance of the Warrants or the
Warrant Shares to the Purchasers.
          6.9 Reservation of Common Stock for Issuance. The Company shall at all
times have reserved from its duly authorized capital stock the total number of
shares of Common Stock issuable upon execution of this Agreement and upon the
exercise in full of the Warrants.
     7. Indemnification.
          7.1 By the Company. The Company agrees to indemnify, defend and hold
harmless each Purchaser and its Affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (collectively, the “Purchaser Indemnitees” or “Indemnitees”)



--------------------------------------------------------------------------------



 



-21-

to the fullest extent permitted by law from and against any and all claims,
losses, liabilities, damages, deficiencies, judgments, assessments, fines,
settlements, costs or expenses (including interest, penalties and reasonable
fees, disbursements and other charges of counsel) (collectively, “Losses”) based
upon, arising out of or otherwise in respect of any breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement or in the Transaction Documents.
          7.2 Claims All claims for indemnification by a Purchaser Indemnitee
pursuant to this Section 7 shall be made as follows:
          (a) If a Purchaser Indemnitee has incurred or suffered Losses for
which it is entitled to indemnification under this Section 7, then such
Purchaser Indemnitee shall give prompt written notice of such claim (a “Claim
Notice”) to the Company. Each Claim Notice shall state the amount of claimed
Losses (the “Claimed Amount”), if known, and the basis for such claim.
          (b) Within 30 days after delivery of a Claim Notice, the Company shall
provide to each Purchaser Indemnitee (the “Indemnified Party”), a written
response (the “Response Notice”) in which the Indemnifying Party shall:
(i) agree that all of the Claimed Amount is owed to the Indemnified Party,
(ii) agree that part, but not all, of the Claimed Amount (the “Agreed Amount”)
is owed to the Indemnified Party, or (iii) contest that any of the Claimed
Amount is owed to the Indemnified Party. The Indemnifying Party may contest the
payment of all or a portion of the Claimed Amount only based upon a good faith
belief that all or such portion of the Claimed Amount does not constitute Losses
for which the Indemnified Party is entitled to indemnification under this
Section 7. If no Response Notice is delivered by the Indemnifying Party within
such 30-day period, then the Indemnifying Party shall be deemed to have agreed
that all of the Claimed Amount is owed to the Indemnified Party.
          (c) If the Indemnifying Party in the Response Notice agrees (or is
deemed to have agreed) that all of the Claimed Amount is owed to the Indemnified
Party, then the Indemnifying Party shall owe to the Indemnified Party an amount
equal to the Claimed Amount to be paid in the manner set forth in this
Section 7. If the Indemnifying Party in the Response Notice agrees that part,
but not all, of the Claimed Amount is owed to the Indemnified Party, then the
Indemnifying Party shall owe to the Indemnified Party an amount equal to the
agreed amount set forth in such Response Notice to be paid in the manner set
forth in this Section 7.
          (d) No delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party of any liability or
obligation hereunder except to the extent of any actual prejudice caused by or
arising out of such delay.
          7.3. Payment of Claims. An Indemnifying Party shall make payment of
any portion of any Claimed Amount that such Indemnifying Party has agreed in a
Response Notice that it owes to an Indemnified Party, or that such Indemnifying
Party is deemed to have agreed it owes to such Indemnifying Party, said payment
to be made within thirty (30) days after such Response Notice is delivered by
such Indemnifying Party or should have been delivered by such Indemnifying
Party, as the case may be.
          7.4. Limitations.
          (a) Time for Claims. No Indemnifying Party will be liable for any
Losses hereunder arising out of a breach of representation or warranty unless a
written claim for indemnification is given by the Indemnified Party to the
Indemnifying Party on or prior to the third anniversary of the date on which the
registration statement covering the resale of the Shares initially became
effective.



--------------------------------------------------------------------------------



 



-22-

          (b) Maximum Amount. Notwithstanding anything contained herein to the
contrary, no Indemnifying Party will be liable for any Losses hereunder in
excess of the aggregate purchase price of all Shares and Warrants sold pursuant
to this Agreement.
          7.5 Applicability; Exclusivity. Notwithstanding any term to the
contrary in this Section 7, the indemnification and contribution provisions of
the Registration Rights Agreement shall govern any claim made with respect to
registration statements filed pursuant thereto or sales made thereunder. The
parties hereby acknowledge and agree that in addition to remedies of the parties
hereto in respect of any and all claims relating to any breach or purported
breach of any representation, warranty, covenant or agreement that is contained
in this Agreement pursuant to the indemnification provisions of this Section 7,
all parties shall always retain the right to pursue and obtain injunctive relief
in addition to any other rights or remedies hereunder.
     8. Miscellaneous Provisions.
          8.1 Rights Cumulative. Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement. The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.
          8.2 Pronouns. All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.
          8.3 Notices.
          (a) Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, overnight courier
or telecopy, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder. The date of giving any notice shall
be the date of its actual receipt.
          (b) All correspondence to the Company shall be addressed as follows:
Rockwell Medical Technologies, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attention: Legal Department
Telecopier:                                         
with copies to:
Dykema Gossett PLLC
400 Renaissance Center
Detroit, Michigan 48243-1668
Attention: Mark A. Metz
Telecopier: 313-568-6832



--------------------------------------------------------------------------------



 



-23-

          (c) All correspondence to the Purchasers shall be addressed to their
respective addresses as set forth on Schedule 1 attached hereto or as otherwise
updated by such Purchaser to the Company in writing from time to time.
          (d) Any entity may change the address to which correspondence to it is
to be addressed by written notification as provided for herein.
          8.4 Captions. The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.
          8.5 Severability. Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
          8.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal and substantive laws of the State of Michigan
and without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.
          8.7 Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.
          8.8 Expenses. The Company shall pay its expenses incurred in
connection with the preparation, execution and delivery of this Agreement and
the Transaction Documents.
          8.9 Assignment. The rights and obligations of any party hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of such party. The Company may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Majority Purchasers, such consent not to be unreasonably withheld, except in
connection with a sale of the Company or a change of control of the Company.
Each Purchaser may assign or transfer any or all of its rights under this
Agreement to any Person provided that such assignee or transferee is an
“accredited investor” and agrees in writing to be bound, with respect to the
transferred Shares and the Warrant Shares, by the provisions hereof that apply
to such assigning or transferring Purchaser; whereupon such assignee or
transferee shall be deemed to be a “Purchaser” for all purposes of this
Agreement.
          8.10 Survival. The respective representations and warranties given by
the parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein for a period of time equal to the time for
which indemnification may be sought hereunder, without regard to any
investigation made by any party. The respective covenants and agreements agreed
to by a party hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein in accordance with their respective terms and
conditions.
          8.11 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto respecting the subject matter hereof and supersedes
all prior agreements, negotiations, understandings, representations and
statements respecting the subject matter hereof, whether written or



--------------------------------------------------------------------------------



 



-24-

oral; provided that the Confidentiality Agreement dated October 16, 2007 between
the Company and RA Capital Management LLC shall remain in full force and effect.
          8.12 Amendments. Any amendment, supplement, waiver or modification of
or to any provision of this Agreement shall be effective only if made or given
in writing and signed by the Company and the Purchasers who hold a majority of
the outstanding Shares (the “Majority Purchasers”); provided, that with respect
to any amendment, supplement, modification or waiver that adversely affects a
single Purchaser and does not similarly affect all Purchasers, then the consent
or waiver of such Purchaser shall also be required.
          8.13 No Third Party Rights. This Agreement is intended solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto.
          8.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.
          8.15 Further Assurances. Each party hereto agrees to cooperate fully
with the other parties hereto and to execute such further instruments, documents
and agreements and to give such further written assurances as may be reasonably
requested by any other party hereto to better evidence and reflect the
transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement, and further agrees to take promptly,
or cause to be taken, all actions, and to do promptly, or cause to be done, all
things necessary, proper or advisable under applicable law to consummate and
make effective the transactions contemplated hereby, to obtain all necessary
waivers, consents and approvals, to effect all necessary registrations and
filings, and to remove any injunctions or other impediments or delays, legal or
otherwise, in order to consummate and make effective the transactions
contemplated by this Agreement for the purpose of securing to the parties hereto
the benefits contemplated by this Agreement.
          8.16 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
[signature pages to follow]



--------------------------------------------------------------------------------



 



-25-

     IN WITNESS WHEREOF, the parties hereto have executed this Common Stock
Purchase Agreement under seal as of the day and year first above written.

            CORPORATION:       ROCKWELL MEDICAL TECHNOLOGIES, INC.
 
     
 
  By:  
 
     
 
  Name:   
 
  Title:  
 
     
 
  By:  
 
     
 
  Name:  
 
  Title:  
 
     



--------------------------------------------------------------------------------



 



-26-

            PURCHASERS:
 
          RA CAPITAL BIOTECH FUND, L.P.
By: RA Capital Management, LLC, its General Partner
 
     
 
  By:  
 
     
 
              Peter Kolchinsky
 
              Manager
 
          RA CAPITAL BIOTECH FUND II, L.P.
By: RA Capital Management, LLC, its General Partner
 
     
 
  By:  
 
     
 
              Peter Kolchinsky
 
              Manager



--------------------------------------------------------------------------------



 



-27-

PURCHASERS:
[The rest of this page intentionally left blank]



--------------------------------------------------------------------------------



 



-28-

            PURCHASERS:

RRC BIO FUND, L.P.
 
     
 
  By:  
 
     
 
  Name:   
 
     
 
  Title:  
 
     



--------------------------------------------------------------------------------



 



-29-

       
 
            BERLIN CAPITAL GROWTH, L.P.
 
     
 
  By:  
 
     
 
  Name:  
 
  Title:   
 
          J. GEORGE INVESTMENTS, LLC
 
     
 
  By:  
 
     
 
  Name:  
 
  Title:  



--------------------------------------------------------------------------------



 



-30-

            CAMBER CAPITAL FUND, L.P.
 
     
 
  By:  
 
     
 
  Name:  
 
  Title:   



--------------------------------------------------------------------------------



 



-31-

       
 
          MEDIPHASE OFFSHORE MASTER FUND, L.P.
 
     
 
  By:  
 
     
 
  Name:   
 
  Title:  



--------------------------------------------------------------------------------



 



-32-

            BOXER CAPITAL LLC
 
     
 
  By:  
 
     
 
  Name:   
 
  Title:   



--------------------------------------------------------------------------------



 



-33-

Schedule 1
Schedule of Purchasers

                                              Aggregate Purchase     No. of
Shares of   No. of   Price of Stock and Name   Common Stock   Warrant Shares  
Warrants
RA Capital Biotech Fund, L.P.
111 Huntington Avenue
Suite 610
Boston, MA 02199
    1,350,267       675,134     $ 8,101,602  
 
                       
RA Capital Biotech Fund II, L.P.
111 Huntington Avenue
Suite 610
Boston, MA 02199
    16,400       8,200     $ 98,400  
 
                       
J George Investments LLC
85 N. Main St.
Suite 101
Mt. Clemens, MI 48043
    83,334       41,667     $ 500,004  
 
                       
Berlin Capital Growth L.P.
1325 Carnegie Ave
Cleveland OH 44115
    83,334       41,667     $ 500,004  
 
                       
RRC Bio Fund, LP
217R Concord Ave
Cambridge MA 02138
    83,334       41,667     $ 500,004  
 
                       
Camber Capital Fund L.P.
575 Boylston St.
4th Floor
Boston MA 02116
    125,000       62,500     $ 750,000  
 
                       
Mediphase Offshore Master Fund, L.P.
3 Newton Executive Park
Newton MA 02462
    83,334       41,667     $ 500,004  
 
                       
Boxer Capital LLC
9381 Judicial Drive, Suite 200
San Diego, CA 92121
    333,334       166,667     $ 2,000,004  
 
                       
  Total:
    2,158,337       1,079,169     $ 12,950,022  



--------------------------------------------------------------------------------



 



-34-

EXHIBIT A
Form of Warrant



--------------------------------------------------------------------------------



 



-35-

EXHIBIT B
Disclosure Schedules



--------------------------------------------------------------------------------



 



-36-

EXHIBIT C
Legal Opinion